Citation Nr: 1724838	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation for hearing loss, rated as noncompensably disabling prior to May 22, 2014, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a hearing before a Decision Review Officer at the Manchester, New Hampshire RO in September 2009.  The Veteran also testified at a hearing before the Board in June 2012.  Transcripts of both hearings are associated with the claims file.  

This matter was previously remanded by the Board in February 2014 and May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to comply with VA's duty at assist and obtain records of relevant medical treatment at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  The Veteran testified at the September 2009 hearing that he received VA treatment for his hearing in Boston.  This is supported by a November 2007 treatment note from the Manchester VA Medical Center (VAMC) which noted that the Veteran was seen at the Boston VAMC in conjunction with hearing loss.  No VA treatment records from Boston are associated with the file; thus, these records must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA must obtain VA medical records sufficiently identified by the veteran regardless of the records' potential relevance).  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify his VA medical treatment, to include treatment at the VAMC in Boston.  Obtain any records not associated with the claims file.  Regardless of the Veteran's response, obtain any records from the Boston VAMC. 

All efforts to obtain the records must be documented in the claims file.

2.  Complete any additional development as warranted, then readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




